Title: To Benjamin Franklin from [Bernard-Nicolas] Lorinet, 29 January 1782
From: Lorinet, Bernard-Nicolas
To: Franklin, Benjamin


Monseigneur!
Paris 29 Janvier 1782
Je me suis singulierement appliqué à la Connaissance des élémens de l’homme, à l’étude de ses fonctions et facultés. Avant de mettre au jour les principes que la nature elle même m’a révélés, je desirerois me faire un puissant protecteur qui s’interessat à mes recherches. Il est tems que je pourvoie à mon bien-être. Ceux qui cultivent les sciences ne tirent point du public les solides émolumens dont ils ont souvent besoin; il n’y a que des gouvernemens éclairés qui puissent mettre un prix à leurs peines. Si l’Amerique Septentrionale voulait agréer mes services, et m’admettre au rang de citoyen, je gouterais le bonheur après lequel j’ai tant soupiré, celui d’avoir une patrie; et je ne me trouverais plus étranger sur la terre, moi qui n’ai pas même connu les douceurs du foyer paternel. Je joins ici, Monseigneur, le tableau de mes essais dans la science féconde et réelle des esprits et des corps: je vous supplie d’en faire, s’il vous est possible, un usage qui me soit avantageux, je vous en aurai toute ma vie la plus grande obligation.
Je suis avec un profond Respect, Monseigneur, De votre Excellence Le très humble et très obéissant Serviteur
Lorinetmédecin—cloître st. Benoist—hôtel d’aquitaine.
A Son Excellence Monseigneur Le Docteur Francklin
